Citation Nr: 1032007	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  05-18 590	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for degenerative disc disease 
(DDD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1974 to July 
1978. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of December 2003 and September 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, and Muskogee, Oklahoma, respectively.

By way of a May 2009 order, the United States Court of Appeals 
for Veterans Claims (Court) vacated in part, and remanded the 
portion of an April 2007 Board decision that had denied the 
Veteran's claim for service connection for degenerative disc 
disease.  The Court's order followed a joint motion for remand.

The Veteran's claim was remanded by the Board in September 2009 
for additional development.  Pursuant to the remand, a VA 
examination was conducted in October 2009, and an opinion was 
obtained.  During the course of the examination, the Veteran 
reported receiving treatment from private physicians during the 
1980s and 1990s, and the examiner noted that these records were 
not in the claims file.  As such, in April 2010, the Board again 
remanded the Veteran's claim in an attempt to obtain the private 
treatment records.  The Veteran did not respond to the RO's April 
2010 request to complete and return VA Forms 21-4142, 
Authorization and Consent to Release Information.  Therefore, the 
RO was unable to obtain any additional records.  In any event, 
the RO completed the additional development to the extent 
feasible, and the case is once again properly before the Board.  


FINDING OF FACT

The Veteran's currently diagnosed degenerative disc disease (DDD) 
is not attributable to military service.




CONCLUSION OF LAW

The Veteran does not have degenerative disc disease (DDD) that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation that stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Veteran was apprised of VA's duties to notify and assist in 
correspondence dated in February 2003, September 2006, and April 
2010.  (Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's claim, 
any timing errors have been cured by the RO's subsequent actions.  
Id.)  Specifically regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what the evidence 
must show to establish entitlement to service connection, what 
evidence and/or information was already in the RO's possession, 
what additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA medical records, and 
provided examinations in furtherance of his claim.  During the 
course of an October 2009 VA examination, the Veteran reported 
that he had undergone a computerized tomography (CT) scan of the 
lumbar spine in 1987, and was told at that time that he had a 
herniated nucleus pulposus.  He also noted that in 1992 or 1993, 
a physician had recommended surgery for his back; however, the 
Veteran reported that he had declined.  He also reported that in 
approximately 1984 he was seeing a Dr. Young for acupuncture for 
his low back pain.  The 2009 examiner noted that these records 
were not in the claims file.  The Board remanded the claim to 
obtain the medical records identified by the Veteran at the 
October 2009 VA spine examination.  The RO sent the Veteran a 
letter in April 2010 requesting that he fill out the enclosed 
Authorization and Consent to Release Information forms (VA Forms 
21-4142), and asked that he identify the care provider and 
facility where he received treatment for his low back disability 
in 1987, and also asked the Veteran to fill out a VA Form 21-4142 
pertaining to Dr. Young, whom the Veteran saw in about 1984 for 
treatment.  The Veteran did not return the Authorization and 
Consent to Release Information forms.  In a May 2010 letter, the 
Veteran's attorney responded to the request for information about 
the private treatment records that the Veteran had mentioned 
during his October 2009 VA examination, noting that they did not 
have copies of the records listed in the April 2010 letter.  In 
her May 2010 letter, the Veteran's attorney requested that if VA 
was unable to obtain the private records, VA should notify her in 
accordance with 38 C.F.R. § 3.159(e).  In this regard, the Board 
notes that VA is required to make reasonable efforts to obtain 
relevant records not in the custody of a federal department or 
agency, to include records from private medical care providers.  
However, a claimant must cooperate fully with VA's reasonable 
efforts to obtain relevant records from non-Federal agencies, 
and, if requested, must provide enough information to identify 
and locate any existing records, including the person, agency or 
custodian holding the records, the approximate time frame covered 
by the records, and if necessary, the claimant must authorize the 
release of the existing records.  See 38 C.F.R. § 3.159(c).  As 
noted above, in April 2010 the Board remanded the Veteran's claim 
specifically to locate private treatment records that the Veteran 
mentioned during his October 2009 VA examination.  However, the 
Veteran failed to respond to the RO's request to submit an 
Authorization and Consent to Release Information form.  In this 
case, despite VA's efforts, the Veteran failed to provide enough 
information to identify and locate the records.  Because the 
Veteran did not provide information regarding the names of the 
physicians, and their addresses, there was nothing more that VA 
could do to locate the private treatment records.  As such, the 
Board finds that VA did all it could to locate records relevant 
to the Veteran's claim, and has fulfilled the duty to assist.  

Although the Veteran's attorney requested that she be notified 
pursuant to 38 C.F.R. § 3.159(e) if VA was unable to obtain the 
records mentioned in the April 2010 letter, it is clear to the 
Board, and common sense dictates, that the April 2010 letter was 
sent to the Veteran precisely because VA was unable to obtain the 
records without further information and authorization to release 
this information from the Veteran.  In fact, 38 C.F.R. § 3.159(e) 
notes that if VA becomes aware of relevant records before 
deciding the claim, VA will notify the claimant of the records 
and request that the claimant provide a release, and that if the 
Veteran does not provide a release, VA will request that the 
claimant obtain the records, and provide them to VA.  This is 
exactly the course of action taken by VA, as the April 2010 
letter expressly requests that the Veteran send VA the records of 
the treatment he mentioned during his October 2009 VA 
examination, or, if he wanted VA to obtain the records for him, 
he needed to complete and return the Authorization and Consent to 
Release Information forms.  It is clear from the letter that VA 
did not have enough information from the Veteran to locate and 
obtain the records; nor did VA have the authorization to obtain 
the records even if VA had enough information to locate the 
medical records.  In summary, the Board finds that VA did all it 
could to assist the Veteran with obtaining additional medical 
records pertinent to his claim.

Finally, the Board notes that a VA examination with respect to 
the issue on appeal was obtained in October 2009.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in this 
case is adequate, as the opinion was predicated on consideration 
of the STRs and VA medical records in the Veteran's claims file, 
and considered all of the pertinent evidence of record, including 
the first post-service documented evidence of a back disability, 
in addition to the Veteran's lay statements regarding continuity 
of symptomatology since service.  Although the Veteran's attorney 
argued that the October 2009 VA examiner's opinion is too 
speculative to be relied upon to support or negate the Veteran's 
claim, the Board disagrees.  The 2009 examiner conducted a 
thorough review of the claims file, and provided a detailed 
rationale for her opinion that the Veteran's back disability was 
not attributable to military service.  The record supports her 
opinion, and it remains uncontradicted.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).  In summary, no duty to 
assist was unmet.

II. Law and Analysis

The Veteran has stated that in the spring of 1977, while on 
active duty, he was attached to a fire and rescue unit.  He noted 
that his job was to watch helicopters refueling and to provide 
emergency assistance if needed.  The Veteran contends that, on 
one occasion, while watching a helicopter refueling, the 
helicopter dropped out of sight, so his unit went to locate the 
helicopter in an emergency truck.  The Veteran stated that his 
unit could not locate the helicopter, and that while driving back 
on the beach, he was in the back of the truck when the truck hit 
a hole, resulting in him being catapulted out of the back of the 
truck.  He landed in a sitting position, facing the opposite 
direction.  The Veteran noted that when he turned around, the 
truck was 50 feet behind him.  He stated that he believed it was 
this in-service incident that caused his current disc problems, 
even though he noted that his disc problem did not surface until 
10 years later.  See February 1993 statement in support of claim.  
During a May 2003 VA examination, the Veteran noted that in 1978 
while on active duty working as part of a fire and rescue team, 
he fell off the back of a moving vehicle.  He noted that since 
that time, he has experienced chronic back pain.  See May 2003 VA 
examination.

The Veteran's service treatment records (STRs) contain a January 
1977 entry noting that the Veteran presented after having been 
treated for viral hepatitis.  He felt that he was experiencing a 
relapse of hepatitis and specifically noted that he had heart 
burn and minor chest and back pain.  On examination, the examiner 
noted no tenderness in the low back.  A March 1977 entry in the 
STRs shows that the Veteran fell off a truck, and complained of 
chest pain.  No back pain was reported.  The Veteran's July 1978 
discharge examination revealed a normal clinical evaluation of 
the Veteran's spine.

The Veteran is currently diagnosed with diffuse degenerative 
joint disease throughout the lumbar spine, spinal stenosis at L3-
L4, and broad based annular disc bulge at L5-S1.  See November 
2006 CT Scan.  The record also contains an x-ray revealing 
degenerative changes in the lower portion of the lumbar spine, 
and narrowing of L4-L5 disc space and to a lesser degree the L5-
S1 disc space.  See September 2001 x-ray.  The first post-service 
evidence of a lumbar spine disability is a June 2001 x-ray noting 
degenerative changes in the lower portion of the lumbar spine.  A 
May 2003 examiner diagnosed the Veteran with degenerative disc 
disease, noting that the examination was inconsistent.  There was 
an acute pathology and a probable psychological component 
contributing to pain.

The record also contains evidence of three separate post-service 
events related to the Veteran's low back.  Specifically, an 
August 2002 entry in the outpatient treatment records shows that 
the Veteran was being seen for back pain, noting that he was 
involved in a motor vehicle accident in July 2002, where his 
vehicle was rear-ended.  An x-ray taken at the time of the 
examination revealed degenerative osteoarthritis of the lumbar 
spine, and spondylolysis of S1.

An August 2003 entry shows that the Veteran complained of low 
back pain, noting that he was helping a friend at a carnival and 
did a lot of bending.  He stated that he did no heavy lifting but 
when he awoke the next day, he was in so much pain that he 
decided he probably had done too much lifting after all.  The 
examiner assessed the Veteran with low back pain.  A November 
2003 entry noted that the Veteran presented with complaints of 
back pain secondary to an injury lifting a light desk.

The Veteran was afforded a VA examination in October 2009.  At 
this examination, the Veteran stated that he began having pain in 
his lumbar spine in April of 1978 while he was on maneuvers.  He 
stated that he was catapulted into the air some 25 feet landing 
on a sand beach, and immediately noticed pain in his lower back.  
The Veteran stated that he received some medical aid and stayed 
in his quarters on bed rest for the remainder of the day.  The 
Veteran noted that he continued to stay sore in his lower back 
after this incident, and was discharged a few months later, at 
which point he tried to do custodial work and to work as a 
welder.  However, he stated that he was unable to do custodial 
work because the sweeping and mopping irritated his lower back.  
The Veteran reported that his low back continued to bother him 
since he left active duty, but he did not seek care on a regular 
basis.  The Veteran reported in 1987 that he had a CT scan of the 
lumbar spine, and was told that he had a herniated nucleus 
pulposus, and noted that in 1992 or 1993, it was recommended that 
he have surgery; however, he declined.  He also noted that he saw 
a Dr. Y. for acupuncture in 1984.  (As discussed in the VCAA 
section above, the RO attempted to obtain these private medical 
records; however, the Veteran did not respond to the RO's request 
to complete Authorization and Consent to Release Information 
forms.)

The examiner, L.B., M.D. diagnosed the Veteran with lumbosacral 
degenerative disc disease with spinal stenosis.  Dr. B. noted 
that she had reviewed the Veteran's service treatment records, 
and found a January 1977 entry in which the physical examination 
component of the entry indicated "no tenderness in lower back."  
Dr. B. noted that the Veteran was seen on that occasion because 
he was feeling as if he had a relapse of viral hepatitis.  On the 
back of the same page in the STRs the examiner noted that there 
was an entry indicating that the Veteran "fell off a truck, and 
had left chest pain."  Dr. B. stated that there was no 
indication of back pain in that report, and that the remainder of 
the STRs did not indicate any entries that described lower back 
pain, a lower back condition, or diagnosis or diagnostic work-up 
of such complaints or diagnoses.  The examiner noted that she 
reviewed the intervening medical records between the time the 
Veteran was discharged in 1978 and the present, noting that the 
medical records were silent for a complaint of low back pain 
until 2001.  From that time forward, Dr. B. noted that there were 
several entries that indicated a history of lower back pain.  An 
entry in August 2002 indicated that the Veteran was experiencing 
back pain following a motor vehicle accident, and a 2003 progress 
note indicated that he experienced back pain related to lifting 
injuries.  Dr. B. also noted that the Veteran had statements in 
the claims file regarding continued symptoms since the in-service 
incident, which she took into account.

Dr. B. noted that it was clear that the Veteran currently had a 
significant lumbar spine disability; however, a review of the 
STRs revealed only one incident in which the Veteran complained 
of back pain, which was in January 1977, when he presented with a 
feeling as if he was having a relapse of hepatitis.  At that 
time, the Veteran presented complaining of heartburn, and minor 
chest and back pain.  Dr. B. concluded that this appeared to be 
the type of back pain that would be musculoskeletal or systemic 
in relation to a viral syndrome and not spine disease.  Dr. B. 
explained that the medical examination at the time indicated "no 
tenderness in the lower back," and additionally, there were no 
medical records to indicate evidence of lower back pain or a low 
back condition until 2001, which was over 20 years later.  
Therefore, Dr. B. noted that it was apparent that there was no 
link between the Veteran's service activity and his current low 
back disability.  As such, Dr. B. opined that it was less likely 
than not that the Veteran's current back disability was 
attributable to military service.

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any injury or disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d). Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Further, it is not enough that an injury 
or disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

The Veteran is currently diagnosed with lumbosacral degenerative 
disc disease with spinal stenosis.  Although the STRs contain a 
January 1977 entry where the Veteran was seen because he believed 
that he was experiencing a relapse of viral hepatitis, and 
complained of heart burn, minor chest and back pain; on physical 
examination, the entry noted "no tenderness in the lower back."  
This January 1977 entry is the only incident in the STRs in which 
the Veteran complained of back pain, and at discharge in July 
1978, the Veteran's spine was found to be normal.  In her October 
2009 opinion, Dr. B. opined that the Veteran's current low back 
disability was less likely than not attributable to military 
service, explaining that the Veteran's in-service back pain noted 
in the 1977 entry, was the type of back pain that would be 
musculoskeletal or systemic in relation to a viral syndrome, and 
that the Veteran's back pain noted in 1977 was not indicative of 
a spine disease.  Further, as Dr. B. noted, in terms of 
continuity of symptomatology since discharge, the first post-
service evidence of low back pain is not until 2001, over twenty 
years after discharge from service.  Dr. B. concluded that 
because the only in-service notation mentioning back pain was 
related to a recurrence of viral hepatitis, and as such, was 
musculoskeletal or systemic back pain caused by a viral syndrome; 
there was no link between the Veteran's service and his currently 
diagnosed DDD with spinal stenosis.  In forming her opinion, Dr. 
B. thoroughly reviewed the STRs, the medical evidence which 
chronicled his back pain, and specifically noted that she took 
into account the Veteran's statement that he had experienced 
continued back symptoms ever since the in-service incident.  
Nevertheless, despite the Veteran's statement regarding 
continuity of back symptomatology since the in-service incident, 
the VA examiner still concluded that his currently diagnosed 
spine disability was not related to the one time in-service entry 
noting back pain.  Dr. B.'s medical opinion stands uncontradicted 
by the record.

The Board acknowledges that the Veteran is competent to describe 
his back pain, as back pain is a symptom readily observable by a 
lay person, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); however, the Board questions the credibility of the 
Veteran's statement regarding experiencing back pain since 
discharge from service.  Initially, the Board notes that the 
Veteran's July 1978 discharge examination reflected a normal 
clinical evaluation for the Veteran's spine, and the earliest 
post-service medical records documenting back pain is not until 
2001, over twenty years after discharge.  Further, the Veteran's 
statements regarding the date of onset of his back disability 
have been inconsistent.  Specifically, on one occasion the 
Veteran reported that his disc problem did not surface until 10 
years after the in-service incident where he fell from the truck.  
See February 1993 statement in support of claim.  However, during 
a May 2003 VA examination, the Veteran stated that he had 
experienced chronic back pain ever since the in-service incident 
where he fell off the back of a moving vehicle, and during his 
October 2009 VA examination, the Veteran also reported 
experiencing pain in his lower back ever since he left active 
duty.  Further, the Board finds it significant that the STRs 
contain a March 1977 entry noting that the Veteran fell off a 
truck, but only complained of chest pain.  No back pain was 
reported.  Additionally, the 2009 examiner considered the entire 
record and concluded that current disability was not likely 
related to service despite the Veteran's statement of continuity.  
In this case, as discussed above, the medical professional 
determined that the etiology of the Veteran's in-service back 
pain was likely a viral condition, and as such, was not related 
to any problem with the spine.  For all these reasons, the Board 
finds that the Veteran's statements of continuity related to the 
spine are not believable.  

In summary, although the STRs contain one entry noting back pain, 
the 2009 VA examiner determined that the complaint of back pain 
was likely related to a viral syndrome, as the entry clearly 
described that the Veteran felt he was suffering from a 
recurrence of viral hepatitis, and in addition to back pain, he 
also reported chest pain and heart burn.  Further, the first 
post-service entry documenting back pain was not until 2001, over 
twenty years after discharge, which although not conclusive as to 
a lack of continuity of symptomatology, as discussed above, the 
Board has also determined that the Veteran's statements of 
experiencing back pain since he fell off a truck are not 
credible.  He did not report back pain at the time of the in-
service accident, and he contradicted himself regarding the date 
of onset of his back problem, at one point reporting that it 
began immediately following his fall from the truck, and later 
noting that it did not surface until 10 years later.

In deciding this issue, the Board has considered the benefit-of-
the-doubt doctrine, but finds that the record does not provide 
even an approximate balance of negative and positive evidence on 
the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the 
above analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
this claim.  The Veteran's DDD is not traceable to disease or 
injury incurred in or aggravated during active military service.


ORDER

Service connection for degenerative disc disease is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


